Tom Glaze, Justice, concurring. I agree with the majority but wish to make it clear that, as the majority points out, the jewelry items involved here are contraband and, in my opinion, subject to the disposition procedures set forth in Ark. Code Ann. §' 5-5-101 (1987). While eventually the county’s general fund may well receive the proceeds from a sale of the jewelry, I agree, too, with the majority that this case must be reversed and dismissed. In other words, the trial judge’s decision cannot be sustained as a correct one even though based on an erroneous reason. See Ratliff v. Moss, 284 Ark. 16, 678 S.W.2d 369 (1984); Simmons First Nat’l Bank v. Wells, 279 Ark. 204, 650 S.W.2d 236 (1983). In this case, the appellee proceeded under the wrong law as well as an erroneous legal theory. The correct procedure concerning the disposition of contraband under § 5-5-101 is entirely different from a holding, as the trial court did here, that the county should recover the jewelry for the use and benefit of the county’s citizens. For these reasons, and those given in the majority’s opinion, I agree to reverse and dismiss.